Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 1 of 42




                               EXHIBIT 1
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 2 of 42




                    FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


   OLEAN WHOLESALE GROCERY                    No. 19-56514
   COOPERATIVE, INC.; BEVERLY
   YOUNGBLOOD; PACIFIC GROSERVICE,               D.C. No.
   INC., DBA Pitco Foods; CAPITOL            3:15-md-02670-
   HILL SUPERMARKET; LOUISE ANN                 JLS-MDD
   DAVIS MATTHEWS; JAMES WALNUM;
   COLIN MOORE; JENNIFER A. NELSON;
   ELIZABETH DAVIS-BERG; LAURA                  OPINION
   CHILDS; NANCY STILLER; BONNIE
   VANDERLAAN; KRISTIN MILLICAN;
   TREPCO IMPORTS AND
   DISTRIBUTION, LTD.; JINKYOUNG
   MOON; COREY NORRIS; CLARISSA
   SIMON; AMBER SARTORI; NIGEL
   WARREN; AMY JOSEPH; MICHAEL
   JUETTEN; CARLA LOWN; TRUYEN
   TON-VUONG, AKA David Ton; A-1
   DINER; DWAYNE KENNEDY; RICK
   MUSGRAVE; DUTCH VILLAGE
   RESTAURANT; LISA BURR; LARRY
   DEMONACO; MICHAEL BUFF; ELLEN
   PINTO; ROBBY REED; BLAIR HYSNI;
   DENNIS YELVINGTON; KATHY
   DURAND GORE; THOMAS E.
   WILLOUGHBY III; ROBERT FRAGOSO;
   SAMUEL SEIDENBURG; JANELLE
   ALBARELLO; MICHAEL COFFEY;
   JASON WILSON; JADE CANTERBURY;
   NAY ALIDAD; GALYNA
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 3 of 42


  2   OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS


   ANDRUSYSHYN; ROBERT BENJAMIN;
   BARBARA BUENNING; DANIELLE
   GREENBERG; SHERYL HALEY; LISA
   HALL; TYA HUGHES; MARISSA
   JACOBUS; GABRIELLE KURDT; ERICA
   PRUESS; SETH SALENGER; HAROLD
   STAFFORD; CARL LESHER; SARAH
   METIVIER SCHADT; GREG STEARNS;
   KARREN FABIAN; MELISSA
   BOWMAN; VIVEK DRAVID; JODY
   COOPER; DANIELLE JOHNSON;
   HERBERT H. KLIEGERMAN; BETH
   MILLINER; LIZA MILLINER; JEFFREY
   POTVIN; STEPHANIE GIPSON;
   BARBARA LYBARGER; SCOTT A.
   CALDWELL; RAMON RUIZ; THYME
   CAFE & MARKET, INC.; HARVESTERS
   ENTERPRISES, LLC; AFFILIATED
   FOODS, INC.; PIGGLY WIGGLY
   ALABAMA DISTRIBUTING CO., INC.;
   ELIZABETH TWITCHELL; TINA
   GRANT; JOHN TRENT; BRIAN LEVY;
   LOUISE ADAMS; MARC BLUMSTEIN;
   JESSICA BREITBACH; SALLY
   CRNKOVICH; PAUL BERGER;
   STERLING KING; EVELYN OLIVE;
   BARBARA BLUMSTEIN; MARY
   HUDSON; DIANA MEY; ASSOCIATED
   GROCERS OF NEW ENGLAND, INC.;
   NORTH CENTRAL DISTRIBUTORS,
   LLC; CASHWA DISTRIBUTING CO. OF
   KEARNEY, INC.; URM STORES, INC.;
   WESTERN FAMILY FOODS, INC.;
   ASSOCIATED FOOD STORES, INC.;
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 4 of 42


      OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS      3


   GIANT EAGLE, INC.; MCLANE
   COMPANY, INC.; MEADOWBROOK
   MEAT COMPANY, INC.; ASSOCIATED
   GROCERS, INC.; BILO HOLDING, LLC;
   WINNDIXIE STORES, INC.; JANEY
   MACHIN; DEBRA L. DAMSKE; KEN
   DUNLAP; BARBARA E. OLSON; JOHN
   PEYCHAL; VIRGINIA RAKIPI; ADAM
   BUEHRENS; CASEY CHRISTENSEN;
   SCOTT DENNIS; BRIAN
   DEPPERSCHMIDT; AMY E.
   WATERMAN; CENTRAL GROCERS,
   INC.; ASSOCIATED GROCERS OF
   FLORIDA, INC.; BENJAMIN FOODS
   LLC; ALBERTSONS COMPANIES LLC;
   H.E. BUTT GROCERY COMPANY;
   HYVEE, INC.; THE KROGER CO.;
   LESGO PERSONAL CHEF LLC; KATHY
   VANGEMERT; EDY YEE; SUNDE
   DANIELS; CHRISTOPHER TODD;
   PUBLIX SUPER MARKETS, INC.;
   WAKEFERN FOOD CORP.; ROBERT
   SKAFF; WEGMANS FOOD MARKETS,
   INC.; JULIE WIESE; MEIJER
   DISTRIBUTION, INC.; DANIEL
   ZWIRLEIN; MEIJER, INC.; SUPERVALU
   INC.; JOHN GROSS & COMPANY;
   SUPER STORE INDUSTRIES; W. LEE
   FLOWERS & CO. INC.; FAMILY
   DOLLAR SERVICES, LLC; AMY
   JACKSON; FAMILY DOLLAR STORES,
   INC.; KATHERINE MCMAHON;
   DOLLAR TREE DISTRIBUTION, INC.;
   JONATHAN RIZZO; GREENBRIER
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 5 of 42


  4   OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS


   INTERNATIONAL, INC.; JOELYNA A.
   SAN AGUSTIN; ALEX LEE, INC.;
   REBECCA LEE SIMOENS; BIG Y
   FOODS, INC.; DAVID TON; KVAT
   FOOD STORES, INC., DBA FOOD
   CITY; AFFILIATED FOODS MIDWEST
   COOPERATIVE, INC.; MERCHANTS
   DISTRIBUTORS, LLC; BROOKSHIRE
   BROTHERS, INC.; SCHNUCK
   MARKETS, INC.; BROOKSHIRE
   GROCERY COMPANY; KMART
   CORPORATION; CERTCO, INC.;
   RUSHIN GOLD, LLC, DBA The Gold
   Rush; UNIFIED GROCERS, INC.;
   TARGET CORPORATION; SIMON-
   HINDI, LLC; FAREWAY STORES, INC.;
   MORAN FOODS, LLC, DBA Save-A-
   Lot; WOODMAN’S FOOD MARKET,
   INC.; DOLLAR GENERAL
   CORPORATION; SAM’S EAST, INC.;
   DOLGENCORP, LLC; SAM’S WEST,
   INC.; KRASDALE FOODS, INC.;
   WALMART STORES EAST, LLC; CVS
   PHARMACY, INC.; WALMART STORES
   EAST, LP; BASHAS’ INC.; WAL-MART
   STORES TEXAS, LLC; MARC
   GLASSMAN, INC.; WAL-MART
   STORES, INC.; 99 CENTS ONLY
   STORES; JESSICA BARTLING; AHOLD
   U.S.A., INC.; GAY BIRNBAUM;
   DELHAIZE AMERICA, LLC; SALLY
   BREDBERG; ASSOCIATED
   WHOLESALE GROCERS, INC.; KIM
   CRAIG; MAQUOKETA CARE CENTER;
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 6 of 42


      OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS      5


   GLORIA EMERY; ERBERT &
   GERBERT’S, INC.; ANA GABRIELA
   FELIX GARCIA; JANET MACHEN;
   JOHN FRICK; PAINTED PLATE
   CATERING; KATHLEEN GARNER;
   ROBERT ETTEN; ANDREW GORMAN;
   GROUCHO’S DELI OF FIVE POINTS,
   LLC; EDGARDO GUTIERREZ;
   GROUCHO’S DELI OF RALEIGH;
   ZENDA JOHNSTON; SANDEE’S
   CATERING; STEVEN KRATKY;
   CONFETTI’S ICE CREAM SHOPPE;
   KATHY LINGNOFSKI; END PAYER
   PLAINTIFFS; LAURA MONTOYA;
   KIRSTEN PECK; JOHN PELS; VALERIE
   PETERS; ELIZABETH PERRON; AUDRA
   RICKMAN; ERICA C. RODRIGUEZ,
                   Plaintiffs-Appellees,

                    and

   JESSICA DECKER; JOSEPH A.
   LANGSTON; SANDRA POWERS;
   GRAND SUPERCENTER, INC.; THE
   CHEROKEE NATION; US FOODS, INC.;
   SYSCO CORPORATION; GLADYS,
   LLC; SPARTANNASH COMPANY;
   BRYAN ANTHONY REO,
                            Plaintiffs,

                     v.

   BUMBLE BEE FOODS LLC; TRI-
   UNION SEAFOODS, LLC, DBA
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 7 of 42


  6   OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS


   Chicken of the Sea International,
   DBA Thai Union Group PCL, DBA
   Thai Union North America, Inc.;
   STARKIST CO.; DONGWON
   INDUSTRIES CO., LTD.; THAI UNION
   GROUP PCL,
                Defendants-Appellants,

                    and

   KING OSCAR, INC.; THAI UNION
   FROZEN PRODUCTS PCL; DEL
   MONTE FOODS COMPANY; TRI
   MARINE INTERNATIONAL, INC.;
   DONGWON ENTERPRISES; DEL
   MONTE CORP.; CHRISTOPHER D.
   LISCHEWSKI; LION CAPITAL
   (AMERICAS), INC.; BIG CATCH
   CAYMAN LP, AKA Lion/Big Catch
   Cayman LP; FRANCIS T.
   ENTERPRISES; GLOWFISCH
   HOSPITALITY; THAI UNION NORTH
   AMERICA, INC.,
                           Defendants.


         Appeal from the United States District Court
            for the Southern District of California
        Janis L. Sammartino, District Judge, Presiding

            Argued and Submitted October 9, 2020
                    Pasadena, California

                      Filed April 6, 2021
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 8 of 42


          OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS           7

    Before: Andrew J. Kleinfeld, Andrew D. Hurwitz, and
             Patrick J. Bumatay, Circuit Judges.

                 Opinion by Judge Bumatay;
   Partial Concurrence and Partial Dissent by Judge Hurwitz


                            SUMMARY *


                         Class Certification

      The panel vacated the district court’s order certifying
  three classes in a multi-district antitrust case alleging a price-
  fixing conspiracy by producers of packaged tuna.

      The panel held that statistical or “representative”
  evidence, finding classwide impact based on averaging
  assumptions and pooled transaction data, can be used to
  establish the “predominance” requirement of Fed. R. Civ. P.
  23(b)(3), under which a putative class must establish that
  “the questions of law or fact common to class members
  predominate over any questions affecting only individual
  members.” Agreeing with other circuits, the panel held that
  a district court must find by a preponderance of the evidence
  that the plaintiff has established predominance under Rule
  23(b)(3). The panel concluded that plaintiffs’ representative
  evidence could be used to establish predominance because
  plaintiffs’ evidence could have been used to establish
  liability in a class member’s individual suit by demonstrating
  the antitrust impact of their price-fixing claims; the

      *
        This summary constitutes no part of the opinion of the court. It
  has been prepared by court staff for the convenience of the reader.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 9 of 42


  8   OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  representative evidence sufficiently linked plaintiffs’
  injuries to their theory of antitrust violation; and plaintiffs’
  use of averaging assumptions in their regression models did
  not defeat predominance.

      The panel nonetheless concluded that the district court
  abused its discretion by not resolving the factual disputes
  necessary to decide the predominance requirement before
  certifying the classes. Accordingly, the panel vacated the
  district court’s order and remanded for the court to determine
  the number of uninjured parties in the proposed class based
  on the dueling statistical evidence, and only then to rule on
  whether predominance has been established.

      Concurring in part and dissenting in part, Judge Hurwitz
  agreed with the majority’s conclusions that the district court,
  not the jury, must resolve factual disputes bearing on
  predominance; that a district court’s “rigorous analysis” of
  whether a putative class has satisfied Rule 23’s requirements
  should proceed by a preponderance of the evidence standard;
  and that the district court must conclude not that common
  issues could predominate at trial, but that they do
  predominate before certifying the class. Judge Hurwitz
  disagreed with the majority’s conclusion that, before
  certifying a class, the district court must find that only a de
  minimis number of class members are uninjured.


                           COUNSEL

  Gregory G. Garre (argued) and Samir Deger-Sen, Latham &
  Watkins LLP, Washington, D.C.; Christopher S. Yates,
  Belinda S. Lee, and Ashley M. Bauer, Latham & Watkins
  LLP, San Francisco, California; John Roberti, Allen &
  Overy LLP, Washington, D.C.; Kenneth A. Gallo, Paul
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 10 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS      9

  Weiss Rifkind Wharton & Garrison LLP, Washington, D.C.,
  for Defendants-Appellants.

  Christopher L. Lebsock (argued), Michael P. Lehmann,
  Bonny E. Sweeney, and Samantha J. Stein, Hausfeld LLP,
  San Francisco, California; Jonathan W. Cuneo (argued), Joel
  Davidow, and Blaine Finley, Cuneo Gilbert & Laduca LLP,
  Washington, D.C.; Thomas H. Burt (argued), Wolf
  Haldenstein Adler Freeman & Herz LLP, New York, New
  York; Betsy C. Manifold, Rachele R. Byrd, Marisa C.
  Livesay, and Brittany N. Dejong, Wolf Haldenstein Adler
  Freeman & Herz LLP, San Diego, California; for Plaintiffs-
  Appellees.

  Robert S. Kitchenoff, President, Committee to Support the
  Antitrust Laws, Washington, D.C.; Warren T. Burns and
  Kyle K. Oxford, Burns Charest LLP, Dallas, Texas; for
  Amicus Curiae Committee to Support the Antitrust Laws.

  Ashley C. Parrish and Joshua N. Mitchell, King & Spalding
  LLP, Washington, D.C.; Anne M. Voigts and Quyen L. Ta,
  King & Spalding LLP, San Francisco, California; Steven P.
  Lehotsky and Jonathan D. Urick, U.S. Chamber Litigation
  Center, Washington, D.C.; for Amicus Curiae Chamber of
  Commerce of the United States.

  Randy M. Stutz, American Antitrust Institute, Washington,
  D.C.; Ellen Meriwether, Cafferty Clobes Meriwether &
  Sprengal, Media, Pennsylvania; for Amicus Curiae
  American Antitrust Institute.

  Scott L. Nelson and Allison M. Zieve, Public Citizen
  Litigation Group, Washington, D.C., for Amicus Curiae
  Public Citizen.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 11 of 42


  10 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

                              OPINION

  BUMATAY, Circuit Judge:

      StarKist Company and Tri-Union Seafoods d/b/a
  Chicken of the Sea (collectively, “Defendants”), 1 producers
  of packaged tuna, appeal an order certifying three classes in
  a multidistrict antitrust case alleging a price-fixing
  conspiracy. Defendants challenge the district court’s
  determination that Rule 23(b)(3)’s “predominance”
  requirement was satisfied by expert statistical evidence
  finding classwide impact based on averaging assumptions
  and pooled transaction data.

      We ultimately conclude that this form of statistical or
  “representative” evidence can be used to establish
  predominance, but the district court abused its discretion by
  not resolving the factual disputes necessary to decide the
  requirement before certifying these classes. We thus vacate
  the district court’s order certifying the classes and remand
  for the court to determine the number of uninjured parties in
  the proposed class based on the dueling statistical evidence.
  Only then should the district court rule on whether
  predominance has been established.

  I. FACTUAL AND PROCEDURAL BACKGROUND

      A. The Price-Fixing Conspiracy

     Various purchasers of tuna products (“Plaintiffs”)
  brought this class action alleging a price-fixing conspiracy

      1
         As a result of Appellant Bumble Bee Foods LLC’s bankruptcy
  proceeding, appellate proceedings against Bumble Bee Foods have been
  held in abeyance due to the automatic stay imposed by 11 U.S.C. § 362.
  Dkt. No. 51.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 12 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 11

  by Defendants, the three largest domestic producers of
  packaged tuna. Together, Defendants account for over 80%
  of all branded packaged tuna sales in the country. Plaintiffs
  allege that Defendants colluded to artificially inflate the
  prices of their tuna products by engaging in various forms of
  anti-competitive conduct, including agreeing to (1) fix the
  net and list prices for packaged tuna, (2) limit promotional
  activity for packaged tuna, and (3) exchange sensitive or
  confidential business information in furtherance of the
  conspiracy. There is little dispute over the existence of a
  price-fixing scheme. Soon after this action was commenced,
  the Department of Justice initiated criminal charges against
  Defendants for their price-fixing conspiracy. Bumble Bee
  and StarKist have since pleaded guilty to federal, criminal
  price-fixing charges, as have several of their current and
  former executives. Chicken of the Sea has also admitted to
  price fixing and agreed to cooperate with the federal
  investigation.

      B. Certifying the Classes

     Plaintiffs proposed three classes of purchasers who
  bought packaged tuna products between November 2010
  and December 2016.

      The first proposed class, called the Direct Purchaser
  Plaintiff (“DPP”) Class, consists of retailers who directly
  purchased packaged tuna products during the relevant
  period. In support of certification, the Plaintiffs submitted
  the expert testimony and report of econometrician
  Dr. Russell Mangum III. Dr. Mangum “primarily” relied on
  statistical evidence “in the form of a regression model which
  purports to prove that the price-fixing conspiracy harmed all,
  or nearly all, of the Class members.” First, Dr. Mangum
  calculated what the price for wholesale tuna would have
  been “but for” the alleged price fixing. To do so, he
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 13 of 42


  12 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  compared the prices during the period of the alleged price-
  fixing scheme to prices either before or after the alleged
  impacted period, while controlling for other factors that
  affect price differences. Comparing that but-for price to a
  “clean” benchmark period with no anticompetitive activity,
  Dr. Mangum concluded that the DPP Class was overcharged
  by an average of 10.28% because of the price fixing. Finally,
  assuming each class member experienced the same 10.28%
  average overcharge, Dr. Mangum ran a regression analysis
  and concluded that 1,111 out of 1,176 direct purchasers (or
  94.5%) were injured by Defendants’ actions.

      The Defendants’ expert econometrician, Dr. John
  Johnson, posed several objections to Dr. Mangum’s
  methodology. First, Dr. Johnson contended that because
  Dr. Mangum used an average estimated overcharge, his
  model incorrectly assumed “every direct purchaser was
  injured—and necessarily in the same way.” Dr. Johnson
  instead calculated a unique overcharge coefficient for 604
  individual class members and concluded that only 72% paid
  an inflated price, meaning 28% of the class members
  suffered no injury at all. Second, Dr. Johnson argued that
  Dr. Mangum found “false positives” because his equation
  identified overcharges during the “clean” benchmark period
  by both Defendants and by packaged tuna sellers who are
  not Defendants. Additionally, Dr. Johnson claimed that
  Dr. Mangum relied on faulty economic assumptions. For
  example, Dr. Mangum’s report purportedly assumed that all
  Defendants would respond identically to changes in supply
  and demand factors, and therefore costs would rise or fall
  identically across all producers.         Dr. Johnson also
  commented that Dr. Mangum’s model failed a “Chow Test,”
  which examines the stability of coefficients among separate
  subgroups of a data set to determine if pooling them together
  to create an average is appropriate.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 14 of 42


          OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 13

      In rebuttal, Dr. Mangum noted that Dr. Johnson did not
  keep the average overcharge coefficient constant but rather
  allowed that coefficient to vary by customer. According to
  Dr. Mangum, this created too small sample sizes of
  customers with each coefficient, and this explained why
  Dr. Johnson was unable to create any results for some
  members of the DPP Class. Dr. Mangum claimed that, even
  under Dr. Johnson’s analysis, 98% of DPP customers were
  overcharged if those customers who showed no result
  whatsoever were excluded. 2

      The district court certified the class, concluding that the
  Defendants’ challenges to Dr. Mangum’s methods were
  “ripe for use at trial” but “not fatal to a finding of classwide
  impact.” In re Packaged Seafood Prod. Antitrust Litig.,
  332 F.R.D. 308, 325 (S.D. Cal. 2019). The district court
  stressed that although Dr. Johnson’s “criticisms are serious
  and could be persuasive to a finder of fact . . . determining
  which expert is correct is beyond the scope” of a class
  certification motion. Id. at 328. The court instead thought
  the critical issue was to determine whether Dr. Mangum’s
  method is “capable of showing” impact on all or nearly all
  class members. Id. Because it was not persuaded that
  “Dr. Mangum’s model is unreliable or incapable of proving
  impact on a class-wide basis,” the court found predominance
  established for the DPP Class. Id.

      For the next two proposed classes, Plaintiffs offered
  expert reports and testimony that proceeded similarly to
  Dr. Mangum’s statistical analysis. The Commercial Food
  Service Product (“CFP”) Class consists of those who

      2
        This is compared to Dr. Mangum’s view that 94% of DPP
  customers were overcharged if only statistically significant results were
  considered.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 15 of 42


  14 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  purchased packaged tuna products of 40 ounces or more
  from six major retailers (Dot Foods, Sysco, US Foods, Sam’s
  Club, Wal-Mart, and Costco). The End Payer Plaintiffs
  (“EPP”) Class is defined as consumers who bought
  Defendants’ packaged tuna products in cans or pouches
  smaller than 40 ounces for end consumption from any of the
  six major retailers. Defendants’ expert, Dr. Laila Haider,
  objected to Plaintiffs’ experts’ methodology largely for the
  same reasons raised in opposition to the DPPs’
  methodology, focusing on benchmark selection, averaging,
  and false positives. Finding only “subtle differences”
  between the methodologies of Plaintiffs’ experts’ and
  Defendants’ objections in these two classes and the DPP
  Class, the district court certified the CFP and the EPP
  Classes. Despite finding “potential flaws” in Plaintiffs’
  experts’ methodology, the court nonetheless concluded it
  was “reliable and capable of proving impact” and that the
  jury could determine whether liability and damages were
  proven.

      A motions panel granted Defendants’ petition for
  permission to appeal the class certification order under
  Federal Rule of Civil Procedure Rule 23(f) and 28 U.S.C.
  § 1292(e).

  II. LEGAL STANDARDS

      A. Standard of Review

      We review a district court’s decision to certify a class
  under Rule 23 for abuse of discretion and review the factual
  findings for clear error. Torres v. Mercer Canyons Inc.,
  835 F.3d 1125, 1132 (9th Cir. 2016).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 16 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 15

      B. The Predominance Requirement

       Class actions are “an exception to the usual rule that
  litigation is conducted by and on behalf of the individual
  named parties only.” Comcast Corp. v. Behrend, 569 U.S.
  27, 33 (2013) (simplified). To police this exception, Rule 23
  imposes “stringent requirements” for class certification. Am.
  Express Co. v. Italian Colors Rest., 570 U.S. 228, 234
  (2013). A party seeking class certification must first meet
  Rule 23(a)’s four requirements: numerosity, commonality,
  typicality, and adequacy of representation. Leyva v. Medline
  Indus., 716 F.3d 510, 512 (9th Cir. 2013); see Fed. R. Civ.
  P. 23(a). “To obtain certification of a class action for money
  damages under Rule 23(b)(3),” a putative class must also
  establish that “the questions of law or fact common to class
  members predominate over any questions affecting only
  individual members.” Amgen Inc. v. Conn. Ret. Plans & Tr.
  Funds, 568 U.S. 455, 460 (2013); see Fed. R. Civ. P.
  23(b)(3).

      When considering whether to certify a class, it is
  imperative that district courts “take a close look at whether
  common questions predominate over individual ones.”
  Comcast, 569 U.S. at 34. The Supreme Court has made clear
  that district courts must perform a “rigorous analysis” to
  determine whether this exacting burden has been met before
  certifying a class. Id. at 35; Wal-Mart Stores, Inc. v. Dukes,
  564 U.S. 338, 350–51 (2011). This “rigorous analysis”
  requires “judging the persuasiveness of the evidence
  presented” for and against certification. Ellis v. Costco
  Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011). Courts
  must resolve all factual and legal disputes relevant to class
  certification, even if doing so overlaps with the merits. Wal-
  Mart, 564 U.S. at 351. A district court abuses its discretion
  when it fails to adequately determine predominance was met
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 17 of 42


  16 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  before certifying the class. See Valentino v. Carter-Wallace,
  Inc., 97 F.3d 1227, 1234 (9th Cir. 1996).

      C. The Burden of Proof for Predominance

      Although we have not previously addressed the proper
  burden of proof at the class certification stage, we hold that
  a district court must find by a preponderance of the evidence
  that the plaintiff has established predominance under Rule
  23(b)(3). See In re Lamictal Direct Purchaser Antitrust
  Litig., 957 F.3d 184, 191 (3d Cir. 2020) (holding that district
  courts must find by a “preponderance of the evidence that
  the plaintiffs’ claims are capable of common proof at trial”);
  In re Nexium Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015)
  (holding that plaintiffs must show “each disputed
  requirement has been proven by a preponderance of
  evidence”); Messner v. Northshore Univ. HealthSystem,
  669 F.3d 802, 811 (7th Cir. 2012) (“Plaintiffs bear the
  burden of showing that a proposed class satisfies the Rule 23
  requirements, but they need not make that showing to a
  degree of absolute certainty. It is sufficient if each disputed
  requirement has been proven by a preponderance of
  evidence.”); Alaska Elec. Pension Fund v. Flowserve Corp.,
  572 F.3d 221, 228 (5th Cir. 2009) (“[A]n issue of
  predominance must be established at the class certification
  stage by a preponderance of all admissible evidence.”)
  (simplified); Teamsters Loc. 445 Freight Div. Pension Fund
  v. Bombardier Inc., 546 F.3d 196, 202 (2d Cir. 2008) (“[We]
  hold that the preponderance of the evidence standard applies
  to evidence proffered to establish Rule 23’s requirements.”);
  see also Newberg on Class Actions, § 7:21 (5th ed.) (“The
  trend in recent cases has been a move . . . towards adoption
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 18 of 42


          OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 17

  of a preponderance of the evidence standard to facts
  necessary to establish the existence of a class.”). 3

       Aside from joining our sister circuits, employing a
  preponderance of the evidence standard supports the district
  court’s role as the gatekeeper of Rule 23’s requirements. See
  Wal-Mart, 564 U.S. at 351; Crutchfield v. Sewerage &
  Water Bd. of New Orleans, 829 F.3d 370, 375 (5th Cir. 2016)
  (holding the predominance inquiry envisions “what a class
  trial would look like”). It best accords with the Supreme
  Court’s warning that class certification is “proper only if the
  trial court is satisfied, after a rigorous analysis, that the
  prerequisites of Rule 23(a) have been satisfied.” Wal-Mart
  Stores, 564 U.S. at 349–51 (emphasis added). And a

      3
         A number of district courts in our circuit have likewise applied a
  preponderance of the evidence standard to establish a class. See, e.g.,
  Gomez v. J. Jacobo Farm Labor Contractor, Inc., 334 F.R.D. 234, 248
  (E.D. Cal. 2019) (“Federal courts throughout the country require the
  movant to demonstrate by a preponderance of the evidence that class
  certification is appropriate.”); Martin v. Sysco Corporation, 325 F.R.D.
  343, 354 (E.D. Cal. 2018) (“While Rule 23 does not specifically address
  the burden of proof to be applied, courts routinely employ the
  preponderance of the evidence standard.”); Valenzuela v. Ducey, 2017
  WL 6033737, at *3 (D. Ariz. Dec. 6, 2017) (“[The preponderance of the
  evidence] standard appears to be the trend in federal courts and will be
  applied in this case.”) (simplified); Southwell v. Mortg. Inv’rs Corp. of
  Ohio, 2014 WL 3956699, at *1 (W.D. Wash. Aug. 12, 2014) (“[T]his
  Court finds itself in need of such a standard and chooses to align itself
  with the emerging trend in other districts towards the adoption of a
  preponderance of the evidence standard[.]”); Smilovits v. First Solar,
  Inc., 295 F.R.D. 423, 427 (D. Ariz. 2013) (“[The preponderance]
  standard appears to be the trend in federal courts[.]”); Keegan v.
  American Honda Motor Co., Inc., 284 F.R.D. 504, 521 n.83 (C.D. Cal.
  2012) (“[D]efendants cite no Ninth Circuit authority that directs use of a
  preponderance standard in deciding class certification motions. Because
  that is the general standard of proof used in civil cases, however, the
  court applies it here.”).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 19 of 42


  18 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  preponderance standard is more faithful to Rule 23(b)(3)’s
  text, which provides that courts can certify a class “only if
  . . . the court finds that the questions of law or fact common
  to class members predominate” over individual ones. Fed.
  R. Civ. P. 23(b)(3) (emphasis added).

      The preponderance standard also flows from the
  Supreme Court’s emphasis that the evidence used to satisfy
  predominance be “sufficient to sustain a jury finding as to
  [liability] if it were introduced in each [plaintiff’s] individual
  action.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,
  1048 (2016) (emphasis added). Establishing predominance,
  therefore, goes beyond determining whether the evidence
  would be admissible in an individual action. Instead, a
  “rigorous analysis” of predominance requires “judging the
  persuasiveness of the evidence presented” for and against
  certification. Ellis, 657 F.3d at 982 (vacating class
  certification because the district court “confused the Daubert
  standard” for admissibility of expert evidence “with the
  ‘rigorous analysis’ standard to be applied when analyzing”
  the Rule 23 factors). 4



      4
        We acknowledge that Tyson Foods stated that once a district court
  finds representative evidence “admissible, its persuasiveness is, in
  general, a matter for the jury,” and class certification should only be
  denied if “no reasonable juror” could have found the plaintiffs’
  representative evidence persuasive. 136 S. Ct. at 1049. But that
  discussion was in the context of a wage-and-hour class action where
  representative evidence is explicitly permitted to establish liability in
  individual cases. Id. (citing Anderson v. Mt. Clemens Pottery Co.,
  328 U.S. 680, 687 (1946)). Such an evidentiary rule exists because
  defendants often fail to keep proper records of hours worked by
  employees. Id.; see also Lamictal, 957 F.3d at 191–92 (discussing how
  representative evidence is particularly appropriate in wage-and-hour
  suits since “a representative sample of employees may be the only
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 20 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 19

      D. The Use of Representative Evidence

      The acceptance of representative evidence at the class
  certification stage is nothing new. The Supreme Court has
  held that representative evidence can be relied on to establish
  a class, but it has also declined to adopt “broad and
  categorical rules governing” its use. Tyson Foods, 136 S. Ct.
  at 1049. Instead, whether a representative sample can
  “establish classwide liability” at the certification stage “will
  depend on the purpose for which the sample is being
  introduced and on the underlying causes of action.” Id.
  While consideration of representative evidence may be
  flexible, it must be scrutinized with care and vigor. See
  Comcast, 569 U.S. at 35 (rejecting the use of representative
  evidence to establish predominance); Wal-Mart, 564 U.S. at
  350–51 (rejecting the use of representative evidence to
  establish commonality).

       There is reason to be wary of overreliance on statistical
  evidence to establish classwide liability.         Academic
  literature abounds observing that “judges and jurors, because

  feasible way to establish liability” in a wage-and-hour case due to the
  defendant’s own “inadequate record keeping”).

       Given that representative evidence can be used to infer harm in
  individual wage-and-hour suits, Tyson Foods reasoned that
  representative evidence was presumptively usable at the class
  certification stage as well. See Tyson Foods, 136 S. Ct. at 1049; see also
  id. at 1046 (stating that representative evidence can be used to establish
  predominance if “each class member could have relied on that sample to
  establish liability if he or she had brought an individual action.”). But
  the “no reasonable jury” standard is cabined to wage-and-hour suits and
  doesn’t apply here. See Senne v. Kan. City Royals Baseball Corp.,
  934 F.3d 918, 923, 947 & n.27 (9th Cir. 2019) (“Tyson expressly
  cautioned that this rule should be read narrowly and not assumed to apply
  outside of the wage and hour context.”).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 21 of 42


  20 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  they lack knowledge of statistical theory, are both overawed
  and easily deceived by statistical evidence.” United States
  v. Veysey, 334 F.3d 600, 604 (7th Cir. 2003). 5 If “highly
  consequential evidence emerges from what looks like an
  indecipherable” statistical model to most “non-statisticians,”
  it is “imperative that qualified individuals explain how the
  [model] works,” and courts must “ensure that it produces
  reliable information.” United States v. Gissantaner, — F.3d
  —, 2021 WL 834005, at *3 (6th Cir. 2021). 6

      Moreover, the use of representative evidence cannot
  “abridge, enlarge or modify [a plaintiff’s] substantive
  right[s].” See 28 U.S.C. § 2072(b). Otherwise, its use would
  contravene the Rules Enabling Act. Id. Class actions are
  merely a procedural tool aggregating claims, Sprint
  Commc’ns Co. v. APPCC Servs., Inc., 554 U.S. 269, 291
  (2008), and Rule 23 “leaves the parties’ legal rights and
  duties intact and the rules of decision unchanged,” Shady
  Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S.

      5
        See, e.g., Douglas H. Ginsburg & Eric M. Fraser, The Role of
  Economic Analysis in Competition Law (May 16, 2010) (“[Courts]
  almost certainly will not have the assistance of even one staff economist,
  nor will the judges likely be familiar with the economic concepts about
  the application of which [the parties] are debating.”); Laurence H. Tribe,
  Trial by Mathematics: Precision and Ritual in the Legal Process,
  84 Harv. L. Rev. 1329, 1342 n.40 (1971) (discussing how courts
  misunderstand and misapply statistical evidence); G. Alexander Nunn,
  The Incompatibility of Due Process and Naked Statistical Evidence,
  68 Vand. L. Rev. 1407 (2015) (discussing how the use of statistical
  evidence in certain circumstances can constitute a due process violation).

      6
          As Mark Twain famously popularized, “[t]here are three kinds of
  lies: lies, damn lies, and statistics.” See Mark Twain, Chapters from My
  Autobiography—XX, 186 N. Am. Rev. 465, 471 (1907). Although we
  welcome the use of statistical evidence when appropriate, it would be
  injudicious to swallow it uncritically.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 22 of 42


         OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 21

  393, 408 (2010) (plurality opinion).            The use of
  representative evidence at the class certification stage must
  therefore be closely and carefully scrutinized, and “[a]ctual,
  not presumed, conformance” with Rule 23’s requirements is
  “indispensable.” Wal-Mart, 564 U.S. at 351 (simplified).

      With these background legal principles in mind, we turn
  to Defendants’ contentions on appeal.

  III.      DEFENDANTS’ CLAIMS

      Defendants raise two challenges to the district court’s
  reliance on Plaintiffs’ representative evidence. First,
  Defendants argue that this type of representative evidence—
  especially the use of averaging assumptions—cannot be
  used to establish predominance. Second, Defendants claim
  that, even if this type of evidence can show predominance,
  Plaintiffs’ econometric analysis does not in fact establish
  predominance because a significant percentage of the class
  may have suffered no injury at all under Plaintiffs’ experts’
  statistical modeling. We consider each argument in turn.

         A. Whether Plaintiffs’ Representative Evidence Can
            Establish Predominance

      The threshold consideration is whether Plaintiffs’
  representative evidence can be used to establish
  predominance. We believe this question raises several
  considerations.

      First, we address whether the representative evidence
  could be used to establish liability in an individual suit.
  Tyson Foods, 136. S. Ct. at 1048. Second, we ensure that
  classwide liability is “capable of proof” through the
  representative analysis. Comcast, 569 U.S. at 30. Finally,
  we assess whether the use of averaging assumptions masks
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 23 of 42


  22 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  the predominance question itself “by assuming away the
  very differences that make the case inappropriate for
  classwide resolution.” Tyson Foods, 136 S. Ct. at 1046.

      We conclude that Plaintiffs’ representative evidence can
  prove the classwide impact element of Plaintiffs’ price-
  fixing theory of liability and, thus, may be used to establish
  predominance.

          1. Plaintiffs’ Evidence Could Have Been Used to
             Establish Liability in a Class Member’s
             Individual Suit

      To establish predominance, the representative evidence
  must be capable of use at trial in individual—not just class
  action—antitrust cases. See Tyson Foods, 136 S. Ct. at 1046
  (Representative evidence is permissible to establish
  predominance if “each class member could have relied on
  that sample to establish liability if he or she had brought an
  individual action.”).       This is because plaintiffs and
  defendants cannot have “different rights in a class
  proceeding than they could have asserted in an individual
  action.” Id. at 1048. If the representative evidence could not
  be “relied on . . . to establish liability” in an “individual
  action,” id. at 1046, then it cannot establish predominance at
  the class certification stage.

      The District Court held that to meet the predominance
  requirement on their antitrust claims, Plaintiffs had to
  establish: (1) the existence of an antitrust conspiracy; (2) the
  existence of individual injury, also referred to as “antitrust
  impact,” as a result of the conspiracy; and (3) resultant
  damages. Packaged Seafood, 332 F.R.D. at 320; see
  1 McLaughlin on Class Actions § 5:33 (17th ed. 2020); see
  also In re New Motor Vehicles Canadian Exp. Antitrust
  Litig., 522 F.3d 6, 19 n. 18 (1st Cir. 2008).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 24 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 23

      Plaintiffs rely on their representative evidence to
  establish the “antitrust impact” of their price-fixing claims
  against the Defendants. Statistical evidence has long been
  used to prove antitrust impact in individual suits. To
  establish impact in any antitrust action, plaintiffs must
  “delineate a relevant market and show that the defendant
  plays enough of a role in that market to impair competition
  significantly.” Metro Indus., Inc. v. Sammi Corp., 82 F.3d
  839, 847–48 (9th Cir. 1996). Even in individual suits, doing
  so often requires comparing the actual world with a
  “hypothetical” world that would have existed “‘but for’ the
  defendant’s unlawful activities.” See LePage’s Inc. v. 3M,
  324 F.3d 141, 165 (3d Cir. 2003); see, e.g., MM Steel, L.P.
  v. JSW Steel (USA) Inc., 806 F.3d 835, 851–52 (5th Cir.
  2015) (holding that the district court didn’t abuse its
  discretion by using a “yardstick” calculation of damages in
  an antitrust suit where the individual plaintiffs did a but-for
  analysis by comparing their profits with “a study of the
  profits of business operations that are closely comparable to
  the plaintiff’s”).

      In individual cases, constructing these “but-for”
  comparisons usually requires the use of statistical evidence.
  See Manual of Complex Litigation (Fourth) § 23.1, at pp.
  470–71 (“[S]tatistical evidence is routinely introduced . . . in
  antitrust litigation.”). And injury may be inferred from
  statistical evidence. See Zenith Radio Corp. v. Hazeltine
  Research, Inc., 395 U.S. 100, 125 (1969) (stating that
  antitrust impact can be inferred from “circumstantial
  evidence”); see also ABA Section of Antitrust Law,
  Econometrics: Legal, Practical, and Technical Issues
  § 13.B.1.c. (2d ed. 2014) (discussing the use of regression
  models in antitrust actions).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 25 of 42


  24 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

      Here, each class member could have relied on
  Dr. Mangum’s models to show classwide impact in each of
  their individual suits. By constructing a clean, “benchmark”
  period and comparing it to market price before and after the
  benchmark, Dr. Mangum created a “yardstick” comparison
  to isolate the “but-for” effect of the price-fixing conspiracy,
  similar to the type of evidence relied upon in individual
  antitrust actions. See, e.g., LePage’s Inc., 324 F.3d at 165;
  MM Steel, 806 F.3d at 851–52. And the regression analysis
  Dr. Mangum ran to calculate that 94% of the DPP Class
  suffered an injury is consistent with the use of regression
  models to prove price-fixing impact in other cases. See, e.g.,
  In re Linerboard Antitrust Litig., 305 F.3d 145, 153 (3d Cir.
  2002) (affirming use of plaintiffs’ “multiple regression
  analysis” to prove “impact on a class-wide basis” in price-
  fixing suit). In short, Plaintiffs’ statistical evidence is not
  materially different than the type of evidence that would be
  used against Defendants in individual cases brought by each
  class member.

          2. Plaintiffs’    Representative     Evidence
             Sufficiently Links Their Injuries to Their
             Theory of Antitrust Violation

      Plaintiffs’ representative evidence must also be
  consistent with their underlying theory of liability. Comcast,
  569 U.S. at 35 (“[A]ny model supporting a plaintiff’s
  damages case must be consistent with its liability case,
  particularly with respect to the alleged anticompetitive effect
  of the violation.”). We have interpreted Comcast to require
  that plaintiffs “show that their damages stemmed from the
  defendant’s actions.” Pulaski & Middleman, LLC v. Google,
  Inc., 802 F.3d 979, 987–88 (9th Cir. 2015) (simplified). Put
  another way, the evidence must be capable of linking the
  harm from the defendant’s conduct to the class members.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 26 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 25

       In this case, there is a sufficient nexus between Plaintiffs’
  representative evidence and their price-fixing theory of
  liability.     See Allied Orthopedic, 592 F.3d at 996.
  Dr. Mangum’s regression model can show antitrust impact
  by isolating the but-for effect of the price inflation
  attributable to Defendants’ alleged anticompetitive price list
  (the 10.28% average overcharge), and by using a regression
  model to calculate how much of the class would have been
  impacted by that overcharge. Plaintiffs thus present a
  “theory of injury and damages” that is “provable and
  measurable by an aggregate model relying on class-wide
  data.” In re Suboxone Antitrust Litig., 967 F.3d 264, 272 (3d
  Cir. 2020) (affirming representative evidence in an antitrust
  class action).

      Accordingly, this is unlike cases where courts have
  disapproved of representative evidence. In Comcast, for
  example, the Court rejected representative evidence because
  the posited regression analysis showed common injury that
  did not track the plaintiffs’ underlying theory of liability.
  569 U.S. at 35–38. There, the plaintiffs’ regression model
  accounted for four different antitrust theories of harm, even
  though the district court had only allowed the plaintiffs to
  proceed on one of these theories. Id. at 31–32, 35. Such a
  model “failed to measure damages resulting from the
  particular antitrust injury on which” the class premised its
  claim and “identifie[d] damages that are not the result of the
  wrong” suffered by the certified class. Id. at 36–37. By
  contrast, here Plaintiffs’ regression models test only one
  theory of liability: the but-for impact of Defendants’ price-
  fixing conspiracy.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 27 of 42


  26 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

          3. Plaintiffs’ Use of Averaging Assumptions
             Does Not Defeat Predominance

      Defendants also argue that the representative evidence at
  issue here is categorically impermissible because Plaintiffs’
  experts used averaging assumptions in their regression
  models. But the Supreme Court rejected “categorical
  exclusion” of representative evidence. Tyson Foods, 136 S.
  Ct. at 1046. Instead, Tyson approved the use of averaging
  assumptions so long as the statistical evidence was “reliable
  in proving or disproving the elements of the relevant cause
  of action.” Id.

      The use of averaging assumptions in a regression
  analysis may be inappropriate “where [a] small sample size
  may distort the statistical analysis and may render any
  findings not statistically probative.” Paige v. California,
  291 F.3d 1141, 1148 (9th Cir. 2002). Indeed, Dr. Mangum’s
  rebuttal to Dr. Johnson’s testimony was that varying the
  overcharge value in his regression analysis resulted in too
  small sample sizes that were not statistically robust.

      Here, we see no issue with Plaintiffs’ use of averaging
  assumptions in its regression models. Dr. Mangum averaged
  the overcharge calculation using Defendants’ own data, and
  then used that average in a regression model to calculate
  what percentage of the class was impacted. Presuming the
  reliability of Plaintiffs’ statistical methodology (which we
  discuss later), the representative evidence can show that
  virtually all class members suffered an injury due to
  Defendants’ alleged wrongdoing.

      According to Defendants, Plaintiffs’ averaging
  assumptions papered over the very individualized
  differences that make classwide resolution of this case
  inappropriate.   Defendants stress that “innumerable
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 28 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 27

  individualized differences” among the class members make
  it impossible to show class-wide impact through “common
  proof.” For instance, direct purchasers often individually
  negotiate prices, and the prices retailers actually pay may
  vary based on purchasing power, retail price strategy, and
  other factors.     Some retailers may have even sold
  Defendants’ tuna products as a loss leader to drive customers
  to their stores. Defendants also contend that these averaging
  assumptions are even more inappropriate when applied to
  the indirect-purchaser class, which contains “even more
  disparate” class members, including millions of individuals
  who bought billions of tuna products from “countless stores
  across the country over a four-year period.”

      But even assuming the existence of these individualized
  differences, a higher initial list price as a result of
  Defendants’ price-fixing scheme could have raised the
  baseline price at the start of negotiations and could have
  affected the range of prices that resulted from negotiation.
  Even Walmart, which as the largest retailer in the country
  would have had the strongest bargaining power of any class
  member, was shown to have suffered overcharges as a result
  of Defendants’ conduct. This relieves concerns that the class
  members were not “similarly situated,” and would allow the
  “reasonable inference of class-wide liability.” See Tyson
  Foods, 136 S. Ct. at 1045 (citations omitted).

      Moreover, even if class members suffered individualized
  damages that diverged from the average overcharge
  calculated by Plaintiffs’ expert, “the presence of
  individualized damages cannot, by itself, defeat class
  certification under Rule 23(b)(3).” Leyva, 716 F.3d at 514.
  Indeed, we have consistently distinguished the existence of
  injury from the calculation of damages. See Vaquero,
  824 F.3d at 1155; Senne, 934 F.3d at 943. Consequently,
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 29 of 42


  28 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  individualized damages calculations do not, alone, defeat
  predominance—although, as we discuss below, the presence
  of class members who suffered no injury at all may defeat
  predominance.

                               *****

      Because this type of representative evidence can be used
  to prove injury in individual antitrust suits, is consistent with
  Plaintiffs’ underlying cause of action, and doesn’t
  necessarily mask a lack of predominance, we hold it is
  permissible to rely on Plaintiffs’ representative evidence at
  the class certification stage.

      B. Whether the District Court Must Rule on the
         Presence of Uninjured Class Members

      Even if Plaintiffs’ representative evidence could be used
  to satisfy predominance, we cannot embrace their
  conclusions and averaging assumptions uncritically.
  Statistical evidence is not a talisman. Courts must still
  rigorously analyze the use of such evidence to test its
  reliability and to see if the statistical modeling does in fact
  mask individualized differences.

      As stated earlier, reliability is the touchstone for
  establishing predominance through representative sampling.
  See Tyson Foods, 136 S. Ct. at 1046. It is thus necessary for
  courts to consider “the degree to which the evidence is
  reliable in proving or disproving” whether a common
  question of law or fact predominates over the class members.
  Id. (emphasis added); see also Vaquero, 824 F.3d at 1155.
  To do so, courts must “resolve any factual disputes necessary
  to determine whether” predominance has in fact been met.
  Ellis, 657 F.3d at 982–84. In other words, the threshold
  predominance determination cannot be outsourced to a jury.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 30 of 42


          OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 29

  Lamictal, 957 F.3d at 191 (“[T]he court must resolve all
  factual or legal disputes relevant to class certification[.]”)
  (simplified).

      When considering if predominance has been met, a key
  factual determination courts must make is whether the
  plaintiffs’ statistical evidence sweeps in uninjured class
  members. As the district court recognized, Plaintiffs “must
  establish, predominantly with generalized evidence, that all
  (or nearly all) members of the class suffered damage as a
  result of Defendants’ alleged anti-competitive conduct.”
  Packaged Seafood, 332 F.R.D. at 320 (simplified). If a
  substantial number of class members “in fact suffered no
  injury,” the “need to identify those individuals will
  predominate.” In re Asacol Antitrust Litig., 907 F.3d 42, 53
  (1st Cir. 2018); see Halvorson v. Auto-Owners Ins. Co.,
  718 F.3d 773, 779 (8th Cir. 2013). If injury cannot be
  proved or disproved through common evidence, then
  “individual trials are necessary to establish whether a
  particular [class member] suffered harm from the [alleged
  misconduct],” and class treatment under Rule 23 is
  accordingly inappropriate.       In re Rail Freight Fuel
  Surcharge Antitrust Litig.-MDL No. 1869, 725 F.3d 244, 252
  (D.C. Cir. 2013); see also Tyson Foods, 136 S. Ct. at 1045. 7


      7
         The presence of uninjured parties in a certified class also raises
  serious standing implications under Article III. The federal court system
  is reserved only for those that have suffered an injury. See Lujan v. Defs.
  of Wildlife, 504 U.S. 555, 566 (1992). To that end, standing requires
  each plaintiff provide “a factual showing of perceptible harm.” Id. A
  class action should be no different. See Tyson Foods, 136 S. Ct. at 1053
  (Roberts, C.J., concurring) (“Article III does not give federal courts the
  power to order relief to any uninjured plaintiff, class action or not.”).
  Accordingly, as the Fifth Circuit recently expressed, we are skeptical that
  Article III permits certification of a class where “[c]ountless unnamed
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 31 of 42


  30 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

      In this case, the district court abused its discretion in
  declining to resolve the competing expert claims on the
  reliability of Plaintiffs’ statistical model. Defendants’ expert
  provided testimony and alternative statistical modeling that
  suggested Plaintiffs’ data was methodologically flawed and
  was unable to show impact for up to 28% of the class—not
  5.5%, as Plaintiffs’ expert insists. Rather than resolving the
  dispute, however, the district court merely considered
  whether Plaintiffs’ statistical evidence was “plausibly
  reliable” and otherwise left determination of this question to
  the jury. It concluded that “determining which expert is
  correct is beyond the scope” of class certification and was
  “ultimately a merits decision” for the jury to decide. 8

      But resolving this dispute is of paramount importance to
  certification of the class. If Plaintiffs’ model indeed shows
  that more than one-fourth of the class may have suffered no
  injury at all, the district court cannot find by a preponderance
  of the evidence that “questions of law or fact common to



  class members lack standing.” Flecha v. Medicredit, Inc., 946 F.3d 762,
  768 (5th Cir. 2020). But we do not reach this issue because, as we lay
  out, class certification fails under Rule 23(b)(3), which is dispositive of
  the matter. In re Hyundai & Kia Fuel Economy Litig., 926 F.3d 539, 565
  n.12 (9th Cir. 2019).

      8
          Courts cannot relocate the predominance inquiry to the merits
  stage of the trial. Rule 23 requires this determination be made at the pre-
  trial stage. And for good reason. Suppose the jury ultimately decides
  Defendants’ expert is right and Plaintiffs’ model sweeps in 28%
  uninjured class members. Too late: the damage has been done. By then,
  Defendants would have possibly weathered years of litigation at untold
  costs, only to discover that the case never should have reached the merits
  at all. Rule 23’s objective—that only cases suitable for class
  adjudication be certified—would have been effectively undermined.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 32 of 42


          OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 31

  class members predominate over any questions affecting
  only individual members.” Fed. R. Civ. P. 23(b)(3).

      Rule 23(b)(3)’s choice of wording matters. The word
  “common” means “belonging to or shared . . . by all
  members of a group.” 9 Meanwhile, “predominate” means
  “to hold advantage in numbers or quantity.” 10 Similarly,
  when used as a noun, the word “predominance” means “the
  state of . . . being most frequent or common.” 11 Thus, Rule
  23(b)(3) requires that questions of law or fact be shared by
  substantially all the class members, and these common
  questions must be superior in strength or pervasiveness to
  individual questions within the class.

      If 28% of the class were uninjured, common questions of
  law or fact would not be shared by substantially all the class
  members, nor would they prevail in strength or
  pervasiveness over individual questions. This would raise
  concerns that Plaintiffs’ experts’ use of average assumptions
  did mask individual differences among the class members,



      9
           Common, Merriam-Webster’s Collegiate Dictionary (11th ed.
  2007).
      10
          Predominate, Merriam-Webster’s Collegiate Dictionary; see also
  Predominate,             Oxford         English           Dictionary,
  https://www.oed.com/view/Entry/149893 (defining “predominate” as
  “[t]o have or exert controlling power; to be of greater authority or
  influence, to be superior”).

      11
          Predominance, Merriam-Webster’s Collegiate Dictionary; see
  also     Predominance,   Oxford      Online     English     Dictionary,
  https://www.oed.com/view/Entry/149888 (defining “predominance” as
  “preponderance, prevalence; prevailing or superior influence, power, or
  authority”).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 33 of 42


  32 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  such as bargaining power, negotiation positions, and
  marketing strategies.

      Although we have not established a threshold for how
  great a percentage of uninjured class members would be
  enough to defeat predominance, it must be de minimis. Even
  though “a well-defined class may inevitably contain some
  individuals who have suffered no harm,” Torres, 835 F.3d
  at 1136, the few reported decisions involving uninjured class
  members “suggest that 5% to 6% constitutes the outer limits
  of a de minimis number,” In re Rail Freight Fuel Surcharge
  Antitrust Litig., 934 F.3d 619, 624–25 (D.C. Cir. 2019)
  (simplified) (finding no predominance where 12.7% of class
  members were conceded to be uninjured by plaintiffs’ own
  expert). The First Circuit reversed certification where the
  district court had concluded that “around 10%” of the
  proposed class was uninjured. See In re Asacol, 907 F.3d
  at 47, 51–58. And even the district court recognized that the
  inclusion of 28% uninjured class members would
  “unquestionably” defeat predominance. Packaged Seafood,
  332 F.R.D. at 325. Contrary to the dissent’s suggestion, we
  do not adopt a numerical or bright-line rule today. 12 But
  under any rubric, if Plaintiffs’ model is unable to show
  impact for more than one-fourth of the class members,
  predominance has not been met. 13 While we do not set the

      12
          The dissent also claims that we ignore Ninth Circuit case law.
  Dissent at 36. Not so. We agree with Torres v. Mercer Canyons Inc.,
  835 F.3d 1125, 1136 (9th Cir. 2016) that the mere presence of some non-
  injured class members does not defeat predominance, but we hold that
  the number of uninjured class members must be de minimis. As Torres
  stated, the “existence of large numbers of class members” who were
  never exposed to injurious conduct may defeat predominance. Id.
      13
        This is over double the percentage of uninjured class members
  considered sufficient to defeat predominance in In re Rail Freight
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 34 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 33

  upper bound of what is de minimis, it’s easy enough to tell
  that 28% would be out-of-bounds.

      The district court’s gloss over the number of uninjured
  class members was an abuse of discretion. Rule 23(b)(3)
  requires courts “to make findings about predominance and
  superiority before allowing the class.” Wal-Mart, 564 U.S.
  at 363 (emphasis added). Deferring determination of
  classwide impact effectively “amounts to a delegation of
  judicial power to the plaintiffs, who can obtain class
  certification just by hiring a competent expert.” West v.
  Prudential Sec., Inc., 282 F.3d 935, 938 (7th Cir. 2002). If
  “savvy crafting of the evidence” were enough to guarantee
  predominance, there would be little limit to class
  certification in our modern world of increasingly
  sophisticated aggregate proof.” See Richard A. Nagareda,
  Class Certification in the Age of Aggregate Proof, 84 N.Y.U.
  L. Rev. 97, 103 (2009). In Ellis, we vacated the district
  court’s certification of a class for the failure to resolve
  “critical factual disputes” in a “battle of the experts”
  regarding commonality. 657 F.3d at 982, 984. So too here,
  the district court failed to resolve the factual disputes as to
  how many uninjured class members are included in
  Plaintiffs’ proposed class—an essential component of
  predominance.

      Plaintiffs emphasize that the district court stated its
  inquiry went beyond a Daubert analysis and that the court
  recognized it was required to determine whether the expert
  evidence was “in fact persuasive.” The district court even
  walked through the strengths and weaknesses of the experts’

  (12.7%), almost triple the percentage disapproved of in In re Asacol
  (10%), and around five times greater than the percentages at issue in the
  district courts cited (5–6%).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 35 of 42


  34 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  competing testimony. Yet despite acknowledging there
  were “potential flaws” in the Plaintiffs’ expert’s
  methodology, the district court made no finding. A district
  court that “has doubts about whether the requirements of
  Rule 23 have been met should refuse certification until they
  have been met.” Brown v. Electrolux Home Prods., Inc.,
  817 F.3d 1225, 1233–34 (11th Cir. 2016) (simplified). 14

      Despite admirably and thoroughly marshaling the
  evidence in this difficult case, the district court needed to go
  further by resolving the parties’ dispute over whether the
  representative evidence swept in only 5.5% or as much as
  28% uninjured DPP Class members. The district court also
  needed to make a similar determination for the other putative
  classes. Deciding this preliminary question is necessary to
  determine     whether        Plaintiffs     have     established
  predominance.

  IV.        CONCLUSION

      Accordingly, we vacate the district court’s order
  certifying the classes and remand with instructions to resolve
  the factual disputes concerning the number of uninjured



        14
          Compounding these concerns, the burden of persuasion may have
  been improperly shifted to Defendants to affirmatively disprove the
  claims made by Plaintiffs’ expert. In certifying the classes, the district
  court reasoned that “Defendants have not persuaded the Court that
  Dr. Mangum’s model is unreliable.” Packaged Seafood, 332 F.R.D.
  at 326. Additionally, the district court concluded that the predominance
  requirement was met because Defendants had not shown that Plaintiffs’
  models were “glaringly erroneous.” Id. But the “party seeking class
  certification has the burden of affirmatively demonstrating that the class
  meets the requirements of [Rule] 23.” Mazza v. Am. Honda Motor Co.,
  666 F.3d 581, 588 (9th Cir. 2012).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 36 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 35

  parties in each proposed class before determining
  predominance. 15

      VACATED and REMANDED.



  HURWITZ, Circuit Judge, concurring in part and dissenting
  in part:

      The majority is faithful to the plain text of Rule 23 in
  concluding that the district court, not a jury, must resolve
  factual disputes bearing on predominance. See Fed. R. Civ.
  P. 23(b)(3) (permitting a class action to be maintained if “the
  court finds that the questions of law or fact common to class
  members predominate over any questions affecting only
  individual members”) (emphasis added). I also agree with
  the majority that a district court’s “rigorous analysis” of
  whether a putative class has satisfied Rule 23’s requirements
  should proceed by a preponderance of the evidence standard.
  See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th
  Cir. 2011). And, the majority correctly holds that the
  question for the district court is not whether common issues
  could predominate at trial; the court must determine that they
  do predominate before certifying the class. See Comcast
  Corp. v. Behrend, 569 U.S. 27, 34 (2013). I therefore agree
  that remand is required.

      I part company, however, with the majority’s conclusion
  that, before certifying a class, the district court must find that
  only a “de minimis” number of class members are uninjured.

      15
         Pursuant to Federal Rule of Appellate Procedure 39(a) and Ninth
  Circuit General Order 4.5(e), each party shall bear its own costs on
  appeal.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 37 of 42


  36 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  The text of Rule 23 contains no such requirement, nor do our
  precedents. The majority’s effective amendment of Rule 23
  not only ignores our case law but also circumvents the
  established process for modifying a Rule of Civil
  Procedure—study and advice from the relevant committees,
  followed by the consent of the Supreme Court and
  Congress’s tacit approval. See Rules Enabling Act,
  28 U.S.C. § 2072; Shady Grove Orthopedic Assocs., P.A. v.
  Allstate Ins. Co., 559 U.S 393, 407 (2010) (describing the
  Supreme Court’s rulemaking power).               I therefore
  respectfully dissent from Part III.B of the majority opinion. 1

                                       I

      As an initial matter, our caselaw squarely forecloses the
  majority’s approach. The critical question is not what
  percentage of class members is injured, but rather whether
  the district court can economically “winnow out” uninjured
  plaintiffs to ensure they cannot recover for injuries they did
  not suffer. See Torres v. Mercer Canyons, Inc., 835 F.3d
  1125, 1137 (9th Cir. 2016). If the district court can ensure
  that uninjured plaintiffs will not recover, their mere presence
  in the putative class does not mean that common issues will



      1
          The majority also notes that “[a]cademic literature abounds
  observing that ‘judges and jurors, because they lack knowledge of
  statistical theory, are both overawed and easily deceived by statistical
  evidence.’” Op. at 19–20 (quoting United States v. Veysey, 334 F.3d
  600, 604 (7th Cir. 2003)). But even assuming that academic literature
  does so “abound,” see Op. at 20, n.5, that doesn’t establish that Article
  III judges in general, or the distinguished district judge in this case, are
  so easily fooled. The cited literature is, for better or worse, based on the
  observations of the authors, not on a rigorous scientific survey of the lack
  of knowledge of statistical theory by district judges (or even federal
  appellate judges).
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 38 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 37

  not predominate. See Yokoyama v. Midland Nat’l Life Ins.
  Co., 594 F.3d 1087, 1089 (9th Cir. 2010).

      The plain text of Rule 23 requires only that “questions of
  law or fact common to the class predominate over any
  questions affecting only individual members.” Fed. R. Civ.
  P. 23(b)(3) (emphasis added). The noun “predominant”
  means “[m]ore powerful, more common, or more
  noticeable.” Predominant, Black’s Law Dictionary (11th ed.
  2019).     In Rule 23(b)(3), the subject of the verb
  “predominate” is “common questions of law or fact.” The
  Rule therefore simply instructs the district court to determine
  whether common questions exceed others. See Pavelic &
  LeFlore v. Marvel Ent. Grp., 493 U.S. 120, 123 (1989)
  (applying statutory interpretation maxims to a Federal Rule
  of Civil Procedure); see also Weyerhauser Co. v. U.S. Fish
  and Wildlife Serv., 139 S. Ct. 361, 368 (2018) (reading
  statutory text “[a]ccording to the ordinary understanding of
  how adjectives work” to determine how the statute
  “modif[ies] nouns”).

      We have therefore stressed that “[t]he potential existence
  of individualized damage assessments . . . does not detract
  from the action’s suitability for class certification.”
  Yokoyama, 594 F.3d at 1089; see also Advisory Comm. Note
  to 1966 Amendment, Rule 23 (“It is only where this
  predominance exists that economies can be achieved by
  means of the class-action device. In this view, a fraud
  perpetrated on numerous persons by the use of similar
  misrepresentations may be an appealing situation for a class
  action, and it may remain so despite the need, if liability is
  found, for separate determination of the damages suffered by
  individuals within the class.”). In Levya, for example, we
  stated that although “plaintiffs must be able to show that
  their damages stemmed from the defendant’s actions that
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 39 of 42


  38 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

  created the legal liability,” the presence of putative class
  members “allegedly entitled to different damage awards” did
  not defeat predominance. Levya v. Medline Indus., 716 F.3d
  510, 513–14 (9th Cir. 2013); see also Vaquero v. Ashley
  Furniture Indus., Inc., 824 F.3d 1150, 1155 (9th Cir. 2016),
  Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979,
  988 (9th Cir. 2015) (holding that Comcast did not disturb
  Yokoyama). Even in a properly certified class, “[d]amages
  may well vary, and may require individualized calculations.”
  Senne v. Kansas City Royals Baseball Corp., 934 F.3d 918,
  943 (9th Cir. 2019).

      Most importantly, we have held that because “even a
  well-defined class may inevitably contain some individuals
  who have suffered no harm,” the same approach governs
  even if there are uninjured plaintiffs. Torres, 835 F.3d at
  1136–37. Rather, the presence of some plaintiffs not harmed
  by the defendants’ conduct merely highlights the “possibility
  that an injurious course of conduct may sometimes fail to
  cause injury.” Id. at 1136. And, no Ninth Circuit case
  imposes a cap on the number of uninjured plaintiffs as a
  prerequisite to class certification.

      Our settled law is consistent with the basic principles
  underlying Rule 23. A class plainly may be certified solely
  on discrete issues. See Fed. R. Civ. P. 23(c)(4). So, in the
  case before us, the district court could well certify a class on
  liability, followed by a more narrowly defined class (or even
  individual trials, if necessary) on damages. As the majority
  recognizes, there is little dispute the defendants engaged in
  an antitrust conspiracy. I perceive no bar in Rule 23 to
  certifying a liability class, while leaving open which
  members of the class suffered damage from the defendants’
  illegal conduct.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 40 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 39

      As the Fifth Circuit has recognized, the predominance
  inquiry focuses on “what a class trial would look like.”
  Crutchfield v. Sewerage & Water Bd. of New Orleans,
  829 F.3d 370, 375 (5th Cir. 2016). The crucial question, left
  to the district court’s sound discretion, is whether “common
  questions present a significant aspect of the case and they
  can be resolved for all members of the class in a single
  adjudication.” True Health Chiropractic, Inc. v. McKesson
  Corp., 896 F.3d 923, 931 (9th Cir. 2018). Certification
  should fail only when the individual questions “threaten to
  become the focus of the litigation.” Torres, 835 F.3d
  at 1142.

                                II

      A numerical cap on uninjured class members is not very
  helpful to district courts analyzing predominance. To be
  sure, a large percentage of uninjured plaintiffs may raise
  predominance concerns. See In re Asacol Antitrust Litig.,
  907 F.3d 42, 53–54 (1st Cir. 2018). Our cases plainly
  recognize that concern. See Torres, 835 F.3d at 1142.

       But, as written, the Rule is not categorical with respect
  to the number of uninjured plaintiffs. If the questions of law
  or fact about whether a defendant breached a legal duty to a
  class are common, and identifying the uninjured members
  would be relatively simple, there is likely no reason to deny
  Rule 23 certification on liability. For example, if a
  telecommunications company were alleged to have
  erroneously charged many California customers double rates
  for certain interstate calls, a district court could certify a
  class of all the company’s California customers even if an
  expert testified that only 80 percent of them were likely to
  have made the calls in question. Determining who did,
  which likely could be done from available records, could be
  left to a damages stage.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 41 of 42


  40 OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS

      This variation among cases is why we review decisions
  on class certification for abuse of discretion. Torres,
  835 F.3d at 1132. We give the district court “noticeably
  more deference” when it certifies a class than when it denies
  certification. Abdulla v. U.S. Sec. Assocs., Inc., 731 F.3d
  952, 956 (9th Cir. 2013) (cleaned up). That deference is
  appropriate because Rule 23 certification is at bottom a trial
  management decision; it simply allows the class litigation to
  continue under the district court’s ongoing supervision. The
  district court retains the power to alter or amend a class
  certification order at any time before final judgment. Fed.
  R. Civ. P. 23(c)(1)(C).

      I recognize that one of our sister Circuits has suggested
  that “5% to 6%” is the “outer limit[]” of an acceptable
  number of uninjured class members. In re Rail Freight Fuel
  Surcharge Antitrust Litig., 934 F.3d 619, 625 (D.C. Cir.
  2019). 2 While disclaiming any particular numerical cap, the
  majority suggests that something between 5 and 10 percent
  approaches the outer limit. Op. at 32. But this effectively
  rewrites Rule 23. If the Supreme Court finds that approach
  wise, after the usual input and recommendations from the
  advisory committees, and Congress does not see fit to act to
  the contrary, then so be it. But we should not legislate from
  the appellate bench based on our personal concerns with the
  class action device. Under the Rule as currently written, we
  should instead leave fact-based decisions on predominance




      2
         Although the First Circuit has adopted a “de minimis” rule, it has
  defined it in “functional terms,” asking whether there is a “mechanism
  that can manageably remove uninjured persons.” Asacol Antitrust Litig.,
  907 F.3d at 53–54 (cleaned up). That rule corresponds in practical
  application to Ninth Circuit precedent. See Torres, 835 F.3d at 1137.
Case 3:19-cv-06025-BJR Document 112-1 Filed 04/13/21 Page 42 of 42


       OLEAN WHOLESALE GROCERY COOP. V. BUMBLE BEE FOODS 41

  and case management to the sound discretion of the district
  courts.

       Nor is a “de minimis” rule necessary to address Article
  III concerns. “[O]nly the representative plaintiff need allege
  standing at the motion to dismiss and class certification
  stages.” Ramirez v. TransUnion LLC, 951 F.3d 1008, 1023
  (9th Cir. 2020).       Class members “must satisfy the
  requirements of Article III standing at the final stage of a
  money damages suit when class members are to be awarded
  individual monetary damages.” Id. at 1017 (emphasis
  added). To be sure, Torres instructs the district court to
  “winnow out” uninjured class members, 835 F.3d at 1137,
  but their presence at the certification stage is not a barrier to
  standing. Put simply, the de minimis rule is a solution in
  search of a problem.

                                 III

       Defendants may well be correct that Plaintiffs’ data was
  “methodologically flawed and was unable to show impact
  for up to 28% of the class.” Op. at 30. And, in the exercise
  of its discretion, the district court might find that such a large
  percentage of uninjured class members means that common
  issues of law or fact do not predominate in this case. But, by
  the same measure, the district court could find that Plaintiffs’
  aggregated proof could establish liability to a predominant
  portion of the class, and that uninjured members could be
  identified in future (perhaps non-class) proceedings.
  Because the majority removes from the district court the
  broad discretion Rule 23 provides and instead replaces it
  with a “de miminis” requirement found nowhere in the Rule
  or our precedents, I respectfully dissent from Part III.B.3 of
  the majority opinion.
